Exhibit 10.62

 

MATSON, INC.

 

PERFORMANCE SHARE AWARD AGREEMENT

 

RECITALS

 

A.         Matson, Inc., a Hawaii corporation (along with any subsequent
corporate successor to all or substantially all of the assets or voting stock of
Matson, Inc., which has by  appropriate action assumed the Plan, the
“Corporation”).  The Corporation has implemented the Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to motivate, attract and retain the services of persons who contribute
to the success of the Corporation.

B.         Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.

C.         All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A, or if not defined in that appendix,
as defined in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1.   Grant of Performance Shares.  The Corporation hereby awards to Participant,
as of the Award Date, Performance Shares under the Plan.  The number of shares
of Common Stock underlying the award and the applicable performance vesting
requirements for those shares are set forth in the Award Notice.  The remaining
terms and conditions governing the Award shall be as set forth in this
Agreement.

2.   Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Performance
Shares subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those Performance Shares or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares.  However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any Shares which in fact vest and become
issuable hereunder in the name of a revocable living trust established for the
exclusive benefit of Participant or Participant and his or her spouse.
Participant may make such a beneficiary designation or ownership directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

3.   Vesting Requirements.  The actual number of Shares that may vest and become
issuable pursuant to the Performance Shares shall be determined pursuant to a
two-step process:  (i) first there shall be calculated the maximum number of
Shares in which Participant can

 

 





--------------------------------------------------------------------------------

 



vest based upon the level at which the Performance Goal specified on Schedule I
to the Award Notice is actually attained and (ii) then the number of the
Performance-Qualified Shares resulting from the clause (i) calculation in which
Participant shall actually vest shall be determined on the basis of his or her
completion of the applicable Service vesting provisions set forth
below.  Accordingly, the vesting of the Shares shall be calculated as follows:

(a)        Performance Vesting: Following the completion of the Performance
Period, the Plan Administrator shall determine the applicable number of
Performance-Qualified Shares in accordance with the provisions of the Award
Notice and Schedule I attached thereto. The Plan Administrator generally expects
to complete this determination within sixty (60) days after the end of the
Performance Period.

(b)        Service Vesting:  The Performance-Qualified Shares so determined
represent the maximum number of Shares in which Participant can vest
hereunder.  The actual number of Shares in which Participant shall vest shall be
determined as follows:

(i)         If Participant continues in Service through the three (3)-year
anniversary of the Award Date (the “Service Vesting Date”), Participant shall
vest in all of the Performance-Qualified Shares. The Shares underlying those
particular Performance-Qualified Shares shall generally be issued to Participant
during the period beginning with the Service Vesting Date and ending on March
15th of that year; provided that, if the Service Vesting Date is after the end
of the Performance Period, then the Shares shall be issued as soon as
administratively practicable after the Service Vesting Date, but in no event
later than sixty (60) days after the Service Vesting Date.

(ii)       If Participant ceases Service prior to the Service Vesting Date by
reason of Early Retirement, Normal Retirement, death or Permanent Disability,
then Participant shall, upon the determination by the Plan Administrator of the
maximum number of Performance-Qualified Shares (as described in further detail
in (x) below), vest in a portion of the Performance-Qualified Shares determined
by multiplying (x) the maximum number of Performance-Qualified Shares in which
Participant would have vested, based on the actual level of Performance Goal
attainment for the Performance Period, had Participant completed the three
(3)-year Service vesting requirement set forth in subparagraph (i) above by (y)
a fraction, the numerator of which is the number of months of actual Service
completed by Participant in such Performance Period (rounded to the closest
whole month), and the denominator of which is thirty-six (36) months.  The
Shares underlying the Performance-Qualified Shares in which Participant vests in
accordance with this subparagraph (ii) shall generally be issued to Participant
(or in the event of the death of Participant, then to Participant’s heirs or
beneficiaries) during the period beginning with the Service Vesting Date and
ending  on March 15th of that year; provided that, if the Service Vesting Date
is after the end of the Performance Period, then the Shares shall be issued as
soon as administratively practicable after the Service Vesting Date, but in no
event later than sixty (60) days after the Service Vesting Date.

 

 



2

--------------------------------------------------------------------------------

 

 

(iii)      If Participant’s Service ceases for any other reason prior to the
Service Vesting Date, then Participant shall not vest in any of the
Performance-Qualified Shares and all of Participant's right, title and interest
to the Shares subject to this Award shall cease.

Schedule I attached to this Agreement sets forth examples illustrating the
calculation of the number of Shares in which the Participant may vest based upon
hypothetical levels of Performance Goal attainment and service vesting
requirements.

4.   Stockholder Rights.  The holder of this Award shall not have any
stockholder rights, including voting, dividend or liquidation rights, with
respect to the Shares subject to the Award until Participant becomes the record
holder of those Shares upon their actual issuance following the Corporation’s
collection of the applicable Withholding Taxes.

5.   Change in Control.  Notwithstanding Paragraph 3 above, the following
provisions shall apply to the extent a Change in Control is consummated prior to
the completion of the applicable Performance Period and shall have no force or
effect in the event the closing of the Change in Control occurs on or after the
completion of the Performance Period.

(a)        This Award may be assumed by the successor entity or otherwise
continued in full force and effect, provided, however, that the securities
subject to such Award following such assumption or continuation are actively
traded on an established securities exchange, or may be replaced with a
substitute equivalent award established by the successor entity.  In such event,
the following provisions shall be in effect:

The Performance-Vesting requirements of this Agreement shall terminate, and the
assumption or continuation of this Award shall be effected in accordance with
Paragraph 5(b) below on the basis of the number of Change in Control
Shares.  The Service-vesting and issuance provisions of Paragraph 3(b)(i) shall
continue in effect with respect to the assumed or continued Award.

If Participant ceases Service prior to the Service Vesting Date by reason of
Early Retirement, Normal Retirement, death or Permanent Disability, then
Participant shall, upon the closing of the Change in Control or (if later) such
cessation of Service, vest in that number of Shares determined by multiplying
(x) the number of Change in Control Shares by (y) a fraction, the numerator of
which is the number of months of actual Service completed by Participant in such
Performance Period (rounded to the closest whole month), and the denominator of
which is thirty-six (36) months.  The Shares in which Participant so vests shall
be issued to Participant on the earlier of (i) the date the Shares would have
otherwise been issued pursuant to the provisions of Paragraph 3(b)(ii) in the
absence of such Change in Control or, should such cessation of Service occur
after such Change in Control but within twenty-four (24) months after the
closing of a Qualifying Change in Control, (ii) the date of Participant’s
Separation from Service due to such cessation of Service.





3

--------------------------------------------------------------------------------

 

 

To the extent the substitute equivalent award is in the form of cash, a cash
retention account shall be established and shall initially be credited with the
Fair Market Value (at the effective time of the Change in Control) of the number
of Change in Control Shares, and interest shall accrue on the outstanding
balance of such account, for the period commencing with the closing date of the
Change in Control and continuing through the date of the final payment of the
account, including any deferred payment date under Paragraph 9, at a variable
per annum rate, compounded semi-annually, equal to the prime rate of interest as
in effect from time to time during such period, as determined on the basis of
the prime rate quotations published in The Wall Street Journal.  The cash
retention account shall vest and be paid out in accordance with the Service
vesting and issuance provisions of Paragraph 3(b)(i) or (to the extent
applicable) in accordance with the pro-rata Service vesting and issuance
provisions of Paragraph 5(a)(ii) above. The Participant’s interest in the
account shall at all times be that of a general, unsecured creditor.

In the event of such assumption or continuation of this Award or such
replacement of the Award with a substitute equivalent award, no accelerated
vesting of the Performance Shares subject to this Award or the underlying Shares
shall occur at the time of the Change in Control, and the Service-vesting
provisions of Paragraph 3(b) shall continue in full force and effect.

(b)        In the event this Award is assumed, otherwise continued in effect, or
replaced in connection with such Change in Control, the securities subject to
the Award shall be adjusted immediately after the consummation of that Change in
Control so as to apply to the number and class of securities into which the
number of Change in Control Shares would have been converted in consummation of
that Change in Control had that number of Shares actually been issued and
outstanding at that time. To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the Performance Shares subject
to the Award at that time, but subject to the Plan Administrator’s approval
prior to the Change in Control, substitute one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in the Change in Control transaction, provided such common
stock is readily tradable on an established U.S. securities exchange or market.

(c)        Upon Participant’s Separation from Service due to an Involuntary
Termination occurring within twenty-four (24) months after a Change in Control
in which this Award is assumed or continued in effect, Participant shall
immediately vest in that number of Shares equal to the Change in Control Shares
that remain unvested, and that number of Shares shall be issued to Participant
on the date of Participant’s Separation from Service due to such cessation of
Service.  Should this Award be replaced with a substitute equivalent award in
accordance with Paragraph 5(a), then that award shall vest upon Participant’s
Separation from Service due to the Involuntary Termination, provided and only if
such Involuntary Termination occurs within twenty-four (24) months following the
Change in Control. Such vested portion of the award shall be issued or
distributed, as applicable, on the date of Participant’s Separation from
Service, provided such Separation from Service occurs within twenty-four (24)
months after a Qualifying Change in Control.  Except for the number of Shares,
or such equivalent award, distributed in accordance with the foregoing
provisions of this Paragraph 5(c), Participant shall





4

--------------------------------------------------------------------------------

 

 

have no further right or entitlement to any additional Shares or other cash or
property hereunder upon such Separation from Service.

(d)        If the Award is not (1) assumed by the successor entity, (2)
otherwise continued in effect or (3) replaced with a substitute equivalent award
in accordance with Paragraph 5(a), then the following provisions shall apply:

If Participant continues in Service through the effective date of the Change in
Control, then Participant shall, upon the closing of such Change in Control,
vest in that number of Shares equal to the Change in Control Shares.  The Shares
in which Participant so vests shall be converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of the Change in Control. Such consideration
per Share shall be distributed to Participant on the earliest to occur of (x)
the date the Share would have otherwise been issued pursuant to the Service
vesting and issuance provisions set forth in Paragraph 3(b)(i) in the absence of
such Change in Control, (y) the date of Participant’s Separation from Service,
provided such Separation from Service occurs within twenty-four (24) months
after a Qualifying Change in Control, or (z) the first date upon or following a
Qualifying Change in Control transaction on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A.

To the extent the consideration payable per share of Common Stock in the Change
in Control is in the form of cash, a fully-vested cash retention account shall
be established by the successor entity at the time of such Change in Control for
each Share that vests on an accelerated basis in accordance with Paragraph
5(d)(i) above.  Such account shall be credited with the amount of the cash
consideration payable for the Shares, and interest shall accrue on the
outstanding balance of that account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 9,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street Journal. 
The cash retention account, together with all accrued interest thereon through
the actual payment date, shall be distributed, as to each Share to which that
cash retention accounts pertains, in accordance with the foregoing distribution
provisions of  Paragraph 5(d)(i) above.  Participant’s interest in the account
shall at all times be that of a general, unsecured creditor.

If Participant ceases Service prior to the effective date of the Change in
Control by reason of Early Retirement, Normal Retirement, death or Permanent
Disability, then Participant shall, upon the closing of such Change in Control,
vest in that number of Shares determined by multiplying (x) the number of Change
in Control Shares by (y) a fraction, the numerator of which is the number of
months of actual Service completed by Participant in such Performance Period
(rounded to the closest whole month), and the denominator of which is thirty-six
(36) months. The Shares in which Participant so vests shall be  converted into
the right to receive the same consideration per share of Common Stock payable to
the other stockholders of the Corporation in consummation of





5

--------------------------------------------------------------------------------

 

 

the Change in Control. Such consideration per Share shall be distributed to
Participant on the earlier of (A) the date the Share would have otherwise been
issued pursuant to the provisions of Paragraph 3(b)(ii) in the absence of such
Change in Control or (B) the first date upon or following a Qualifying Change in
Control transaction on which the distribution can be made without contravention
of any applicable provisions of Code Section 409A.

Except for the amount of consideration so calculated, Participant shall have no
further right or entitlement to any additional Shares or consideration under
this Award.

6.   Change in Control Benefits Agreement.  Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefits Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the restricted stock units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefits Agreement and this Agreement, the
provisions of the Change in Control Benefits Agreement shall be controlling;
provided, however, that in the event there is any conflict between the issuance
or distribution provisions of this Agreement and the issuance or distribution
provisions of the Change in Control Benefits Agreement, the issuance and
distribution provisions of this Agreement shall be controlling.

7.   Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization or similar corporate
transaction, then equitable adjustments shall be made by the Plan Administrator
to the total number and/or class of securities or other property issuable
pursuant to this Award in order to reflect such change and thereby prevent a
dilution or enlargement of benefits hereunder. In making such equitable
adjustments, the Plan Administrator shall take into account any amounts credited
to Participant’s book account, if applicable, under Paragraph 5 in connection
with the transaction, and the determination of the Plan Administrator shall be
final, binding and conclusive as provided in Section III.C. of Article One of
the Plan.  In the event of any Change in Control transaction, the adjustment
provisions of Paragraph 5(b) shall be controlling.

8.   Issuance of Vested Shares and Applicable Withholding Taxes.

(a)        Any Shares to be issued to Participant in accordance with the
foregoing provisions of this Agreement shall be in the form of a book entry
evidencing ownership of those Shares. Actual certificates for the vested Shares
evidenced by book entry ownership shall be promptly delivered upon the request
of Participant or any other person having an interest at the time in those
Shares.





6

--------------------------------------------------------------------------------

 

 

(b)        The Corporation shall collect the Withholding Taxes with respect to
each non-Share distribution by withholding a portion of that distribution equal
to the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld.

(c)        The following provisions shall govern the US Withholding Taxes on the
Shares (or any replacement or substitute securities, property or other amounts
under Paragraphs 5 or 7 above) which vest in accordance with the provisions of
this Agreement:

(i)         The Corporation may, in its sole discretion and subject to the
following sentence, establish a procedure to permit the satisfaction of the
Withholding Taxes by the Participant in the form of cash and shall inform
Participant of any such procedure (the “Alternate Arrangement”).  In the event
an Alternate Arrangement is approved, Participant shall (i) make satisfactory
arrangements with the Corporation’s Human Resources Department, on or before the
expiration of the notification period designated by the Corporation preceding
the applicable issuance date of the Shares, to pay the applicable Withholding
Taxes through the delivery of cash or a cash equivalent to the Corporation in
the amount of such Withholding Taxes and (ii) deliver such payment to the
Corporation not later than that issuance date.  Otherwise the Corporation shall
collect the Withholding Taxes applicable to the Share issuance through the
automatic share withholding method set forth in Section 8(c)(ii).

(ii)       Automatic Share Withholding. On the applicable issuance date, the
Corporation shall withhold, from the vested Shares otherwise issuable to
Participant at that time, a portion of those Shares with a Fair Market Value
(measured as of the issuance date) equal to the applicable Withholding Taxes as
determined by the Corporation;  provided, however, that the number of  Shares
which the Corporation shall be required to so withhold shall not exceed in Fair
Market Value the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates, except as
provided in Section 8(c)(iii) below (the “Applicable Withholding Rate”).

(iii)      Amount of Withholding.  The amount which the Corporation shall be
required to so withhold shall not exceed in Fair Market Value the amount
necessary to satisfy the Corporation’s required tax withholding obligations
using the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income.  However, Participant may elect an alternate Applicable Withholding Rate
equal to the maximum statutory tax rate for the applicable withholding tax in
Participant’s applicable jurisdictions (the “Alternate Withholding Rate”).  To
request an Alternate Withholding Rate, the Participant must complete and return
to the Corporation the appropriate Corporation’s Form of Alternate Withholding
Rate (the “Alternate Rate Form”) within the required timeframe provided for by
the Corporation.  The Alternate Rate Form can be obtained from the Corporation’s
Human Resources Department.  Any election of an Alternate Withholding Rate under
an Alternate Rate Form will become the default Applicable Withholding Rate with
respect to all of Participant’s outstanding equity awards (including options
exercised during the applicable period) until a new Alternate Rate Form is filed
with the Corporation in accordance with





7

--------------------------------------------------------------------------------

 

 

the administrative procedures provided for by the Corporation.  An Alternate
Withholding Rate is subject to the Corporation’s approval and can be approved or
denied in its sole discretion. Notwithstanding Sections 8(c)(ii) and 8(c)(iii),
in the event Participant is determined to be subject to Section 16 of the 1934
Act at the time of settlement, the Alternate Withholding Rate must be approved
by the Corporation’s Compensation Committee.

(d)        Notwithstanding the foregoing provisions of this Paragraph 8, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the Shares or any
other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder.  Accordingly,
to the extent the applicable issuance date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest, the Participant
shall, on or before the last business day of the calendar year in which the
Shares or other amounts vest, deliver to the Corporation a check payable to its
order in the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts.  The provisions of this Paragraph
8(d) shall be applicable only to the extent necessary to comply with the
applicable tax withholding requirements of Code Section 3121(v).

(e)        Except as otherwise provided in Paragraph 5 or this Paragraph 8, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

9.   Code Section 409A.  Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
and provisions shall apply:

-           No Shares or other amounts which become issuable or distributable
under this Agreement upon Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
(1st) day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.





8

--------------------------------------------------------------------------------

 

 

-           Participant’s right to receive each installment of Shares or other
installment distribution pursuant to the terms of this Agreement shall, for
purposes of Code Section 409A, be treated as a right to receive a series of
separate payments.

10. Compliance with Laws and Regulations.  The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.

11. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on the Award
Notice.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

12. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

13. Construction.

(a)        This Agreement and the Award evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the terms
of the Plan and any applicable Change in Control Benefits Agreement.  All
decisions of the Plan Administrator with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in the Award.

(b)        To the extent there is any ambiguity as to whether any provision of
this Agreement would otherwise contravene one or more applicable requirements or
limitations of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Section 409A of the
Internal Revenue Code and the Treasury Regulations thereunder.

(c)        This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

14. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without regard to
that State’s conflict-of-laws rules.





9

--------------------------------------------------------------------------------

 

 

15. Arbitration.

(a)        Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a single
arbitrator who is an attorney or retired judge with expertise and experience in
the field of employment law.  The arbitration shall be held under the auspices
of JAMS in accordance with JAMS then-current Employment Arbitration Rules and
Procedures (available at http://www.jamsadr.com/rules-employment-arbitration/)
and subject to JAMS Policy on Employment Arbitration Minimum Standards of
Procedural Fairness.  The arbitration shall take place in or near the city in
which Participant is employed by the Corporation or was last employed by the
Corporation.  The arbitrator shall make a written award and shall prepare a
written opinion containing the findings and conclusions on which the award was
based.  The decision of the arbitrator will be final and binding upon the
parties hereto.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome, (a) each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses, and (b) the arbitration costs shall be borne entirely by the
Corporation.  The arbitration shall be confidential and no details concerning
such arbitration shall be disclosed or released to any third party without the
specific written consent of the non-disclosing party, unless required by law or
court order, as necessary to prosecute or defend the arbitration, or in
connection with enforcement of any decision in such arbitration.  This agreement
to arbitrate is mutually entered into between the parties. Each party fully
understands and agrees that they are giving up certain rights otherwise afforded
to them by civil court actions, including but not limited to the right to a jury
trial.  Nothing in this Agreement shall prevent Participant from filing charges
or claims with the Equal Employment Opportunity Commission, the U.S. Department
of Labor, or any other federal, state or local government agency.  However,
Participant may seek individual monetary relief only through arbitration under
this Agreement.  The Corporation and Participant further agree that any claim
submitted to arbitration must be brought in the party’s individual capacity, and
not as a plaintiff or class member in any purported class, representative or
consolidated proceeding.

(b)        Each party fully understands and agrees that they are giving up
certain rights otherwise afforded to them by civil court actions, including but
not limited to the right to a jury trial.

16. Coverage under Recoupment Policy. If Participant is on the Award Date, or at
any time thereafter becomes, either an executive officer of the Corporation
subject to Section 16 of the 1934 Act, or a participant in the Corporation’s
Performance Improvement Incentive Plan, then Participant shall be subject to the
Matson, Inc. Policy Regarding Recoupment of Certain Compensation (the
“Recoupment Policy”), the terms of which are hereby incorporated herein by
reference and receipt of a copy of which Participant hereby acknowledges. If
Participant is subject to the Recoupment Policy, then any incentive compensation
that is paid or granted to, or received by, Participant during the three-year
period preceding the date on which the Corporation is required to prepare an
accounting restatement due to material non-compliance with any applicable
financial reporting requirements under the federal securities laws shall be
subject to recovery and recoupment pursuant to the terms of such policy.  For
purposes of such Recoupment Policy, “incentive compensation” means all cash or
equity-based award (e.g., stock award, restricted stock unit award, performance
share award or stock option grant or shares of Common Stock issued





10

--------------------------------------------------------------------------------

 

 

thereunder) or any profit sharing payment or distribution that is based upon the
achievement of financial performance metrics.  An additional copy of the
Recoupment Policy is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

17. Data Privacy.

(a)        Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement by the Corporation for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

(b)        Participant understands that the Corporation holds certain personal
information about Participant regarding Participant’s employment, the nature and
amount of Participant’s compensation and the fact and conditions of
Participant’s participation in the Plan, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, tax file
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all equity awards or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (the “Data”).  Participant understands that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Participant’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.  Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third
party.  Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.

18.       Amendment.  This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto; provided that the
Corporation may alter, modify or amend this Agreement unilaterally if such
change is not materially adverse to Participant or to cause this Agreement to
comply with applicable law.

19.       Other Agreements Superseded.  The Award Notice, this Agreement, and
the Plan constitute the entire understanding between Participant and the
Corporation regarding the Award.  Any prior agreements, commitments or
negotiations concerning the Award are superseded.

20.       Governing Plan Document.  The Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.

 

 



11

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

DEFINITIONS

The following definitions shall be in effect under the Agreement:

Agreement shall mean this Performance Share Award Agreement.

Award shall mean the award of Performance Shares made to Participant pursuant to
the terms of this Agreement.

Award Date shall mean the date the Performance Shares are awarded to Participant
pursuant to the Agreement and shall be the date specified in Paragraph 1 of the
Award Notice.

Award Notice shall mean the Notice of Award of Performance Shares delivered to
Participant in which there is set forth the basic terms of the Performance
Shares subject to this Agreement.

Cause shall have the meaning set forth in the Plan document; provided, however,
that in the event Participant is, at the time the Corporation (or any Parent or
Subsidiary) purports to terminate Participant’s Employee status for Cause, a
party to a Change in Control Benefits Agreement applicable to the Award, the
term Cause shall have the meaning ascribed to that term in such Change in
Control Benefits Agreement.

Change in Control shall have the meaning set forth in the Plan; provided,
however, that in the event Participant is a party to a Change in Control
Benefits Agreement applicable to the Award, the term Change in Control shall
have the meaning ascribed to that term in such Change in Control Benefits
Agreement.

Change in Control Benefits Agreement shall mean any separate agreement between
Participant and the Corporation which provides Participant with special vesting
acceleration and/or other special benefits with respect to one or more awards of
restricted stock units made to Participant for shares of Common Stock, including
(to the extent applicable) the restricted stock units evidenced by this
Agreement, in the event of a change in control or ownership of the Corporation
(whether or not constituting a Change in Control hereunder).

Change in Control Shares shall mean the number of Shares obtained by multiplying
the Vested Percentage by the greater of (i) the number of Performance-Qualified
Shares issuable under the Award at Target Level Attainment of the Performance
Goal, or (ii) the number of Performance-Qualified Shares issuable under the
Award based on actual performance of the Performance Goal through the date of
the Change in Control.

Early Retirement shall mean Participant’s retirement from Service, with the
prior approval of the Corporation (or the Parent or Subsidiary employing
Participant), on or after the attainment of age fifty-five (55) and the
completion of at least five (5) years of Service.

Extraordinary Level Attainment shall mean the Corporation’s achievement of the
Performance





A-1

--------------------------------------------------------------------------------

 

 

Goal set forth in Schedule I to the Award Notice at the level designated as
Extraordinary Level attainment for that goal.

Good Reason shall have the meaning set forth in the Plan; provided however, in
the event Participant is at the time of his or her cessation of Employee status
a party to a Change in Control Benefits Agreement applicable to the Award
evidenced by this Agreement, the term Good Reason shall have the meaning
ascribed to that term in such Change in Control Benefits Agreement.

Normal Retirement shall mean shall mean the cessation of Service by reason of
retirement at or after the attainment of age sixty-five (65).

Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

Performance Goal shall mean the performance goal specified on Schedule I of the
Award Notice.

Performance Period shall mean the period specified on Schedule I of the Award
Notice over which the attainment of the Performance Goal is to be measured.

Performance-Qualified Shares shall mean the maximum number of Shares in which
Participant can vest based on the level at which the Performance Goal for the
Performance Period is attained and shall be calculated in accordance with the
provisions of the Award Notice.  In no event shall the number of such
Performance-Qualified Shares exceed two hundred percent (200%) of the designated
number of Performance Shares set forth in the Performance Shares section of the
Award Notice.  Each Performance-Qualified Share that vests pursuant to the terms
of the Award shall entitle Participant to receive one Share.

Performance Shares shall mean the number of phantom shares of Common Stock
awarded under this Agreement that shall be applied to the calculation of the
maximum number of Performance-Qualified Shares (if any) based on the level at
which the Performance Goal is in fact attained over the applicable Performance
Period.

Plan shall mean the Corporation’s 2016 Incentive Compensation Plan.

Qualifying Change in Control shall mean the date on which there occurs a Change
in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with  Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with  Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with  Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.

Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services





A-2

--------------------------------------------------------------------------------

 

 

he or she rendered as an Employee during the immediately preceding thirty-six
(36) months of employment (or such shorter period for which he or she may have
rendered such services).  Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by, controlling or under common control
with, the Corporation, as determined in accordance with Sections 414(b) and (c)
of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section  1.4.14(c)-2 of the Treasury Regulations.  Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.

Service shall mean Participant’s performance of services for the Corporation (or
any Parent or Subsidiary) in the capacity of an Employee, a non-employee member
of a board of directors (including the Board), or a Consultant. For purposes of
this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of the either of the following events: (i) Participant no longer
performs services in any of the foregoing capacities for the Corporation (or any
Parent or Subsidiary) or (ii) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Plan Administrator;
provided, however, that the following special provisions shall be in effect for
any such leave:

Should the period of such leave (other than a disability leave) exceed six (6)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).

Should the period of a disability leave exceed twenty-nine (29) months, then
Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary).   For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his or her position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.





A-3

--------------------------------------------------------------------------------

 

 

Except to the extent otherwise required by law or expressly authorized by the
Plan Administrator or by the Corporation’s written policy on leaves of absence,
no Service credit shall be given for vesting purposes for any period Participant
is on a leave of absence.

Service Vesting Date shall mean the three (3)-year anniversary of the Award
Date.

Shares shall mean the shares of Common Stock which may vest and become issuable
under the Award pursuant to the terms of this Agreement and the Award Notice.

Target Level Attainment shall mean the Corporation’s achievement of the
Performance Goal set forth in Schedule I to the Award Notice at the level
designated as Target Level attainment for that goal.

Vested Percentage shall mean (i) fifty percent (50%) if the Change in Control is
consummated during the first eighteen (18) months of the Performance Period and
(ii) one hundred percent (100%) if the Change in Control is consummated after
the first eighteen (18) months of the Performance Period, but prior to the
completion of the Performance Period.

 

 



A-4

--------------------------------------------------------------------------------

 

 

SCHEDULE I

ILLUSTRATION OF VESTING CALCULATIONS

The following examples are for illustration purposes only:

1.   Participant receives an Award for 100 Performance Shares at Target Level
and Participant continues in Service until the expiration of the requisite three
(3)-year Service vesting period. If the Performance Goal is attained at the
Target Level, Participant shall vest in 100 Performance Shares upon the Service
Vesting Date (the three (3)-year anniversary of the Award Date).  If the
Performance Goal is attained at the Extraordinary Level, Participant shall vest
in an additional 100 Shares for a total of 200 Shares following the completion
of the Performance Period.

2.   Participant receives an Award for 100 Performance Shares at Target Level
and Participant ceases Service due to Permanent Disability halfway through the
Performance Period.  If the Performance Goal is attained at the Target Level,
Participant shall vest in 50 of the Shares.  On the other hand, if the
Performance Goal is attained at the Extraordinary Level, Participant shall vest
in an additional 50 Shares for a total of 100 Performance Shares.

3.   Participant receives an Award for 100 Shares at Target Level and
Participant continues in Service until the Service Vesting Date (through the
three (3)-year anniversary of the Award Date).  If the Performance Goal is
attained at a point halfway between the Threshold and Target Levels, Participant
would vest in 62 of the Shares following the completion of the Performance
Period upon the Service Vesting Date.  On the other hand, if the Performance
Goal is attained at a point halfway between the Target and Extraordinary Levels,
Participant would vest in 150 of the Shares following the completion of the
Performance Period.

4.   Participant receives an Award for 100 Performance Shares at Target Level
and Participant ceases Service due to Permanent Disability halfway through the
Performance Period.  If the Performance Goal is attained at a point halfway
between the Threshold and Target Levels, Participant would vest in 31 of the
Shares following the completion of the Performance Period.  On the other hand,
if the Performance Goal is attained at a point halfway between the Target and
Extraordinary Levels, Participant would vest in 75 of the Shares following the
completion of the Performance Period.

 

--------------------------------------------------------------------------------